Citation Nr: 0922423	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-01 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1969 to May 
1971.  He died on February [redacted], 2006.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from April and November 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for the 
cause of the Veteran's death.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death, alleging that his cancer was due to Agent 
Orange exposure during service in Vietnam.  The Veteran's 
death certificate lists the immediate cause of death as 
cardio-respiratory arrest due to or as a consequence of bone 
cancer.  

The Board notes that, a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2007); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. 
Reg. 59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

The Veteran was admitted to the Jackson VA medical center on 
January 26, 2006, complaining of chronic low back pain.  He 
was found to have multiple metastatic bony lesions.  He 
underwent a L4 biopsy for a tissue diagnosis, which revealed 
the diagnosis of poorly differentiated carcinoma.  He 
underwent an evaluation to determine the primary site of his 
cancer, but it was not found.  Due to the Veteran's 
condition, further tests were not performed and he was 
discharged to hospice care on February 10, 2006.  He died 
shortly thereafter.  

The etiology of the Veteran's poorly differentiated carcinoma 
(a question critical to the matter at hand) remains unclear, 
and the Board finds that additional development in the form 
of an advisory opinion from the Armed Forces Institute of 
Pathology (AFIP) is needed to resolve the medical question 
remaining.  VA medical records show that a pathology report 
from tissue samples was obtained in early February 2006.  The 
pathology report is not contained in the claims file.  On 
remand, the AOJ should obtain the February 2006 pathology 
report and request the tissue samples associated with this 
report.  These tissue samples should be sent to the Board so 
that they may be forwarded to AFIP for review in conjunction 
with the advisory opinion sought.

THE BOARD STRESSES THAT ANY PATHOLOGICAL MATERIALS OBTAINED 
IN CONNECTION WITH THIS REMAND ARE OF A FRAGILE AND 
IRREPLACABLE NATURE. THEY REMAIN THE PRIVATE PROPERTY OF THE 
INSTITUTION FROM WHICH THEY WERE RETRIEVED.  DUE CARE MUST BE 
TAKEN TO ENSURE THAT THE MATERIALS ARE HANDLED CAREFULLY SO 
AS TO AVOID DAMAGE AND/OR POTENTIAL LOSS.

Accordingly, the case is REMANDED for the following action:

The AOJ should obtain the February 2006 
pathology report and obtain the related 
tissue samples/slides/blocks, etc. 
showing poorly differentiated carcinoma.  
The tissue samples/slides/blocks obtained 
should be associated with the veteran's 
claims file and returned to the Board for 
submission by the Board to the AFIP for 
review and an advisory opinion.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until she receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




